Citation Nr: 1543000	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  06-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Douglass T. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served in the Alabama Air National Guard from January 1981 to January 2001.  Among other periods, the Veteran had active duty for training (ACDUTRA) from April 2, 1988, to April 26, 1988, and from June 11, 1988, to June 24, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for PTSD.  

In September 2010, the Veteran testified at a Board before the undersigned Veterans Law Judge at the Board's central office in Washington, DC.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

As a matter of background, this appeal was previously before the Board in October 2010, at which time it was remanded for additional development.  In July 2012, the Board issued a decision in which it denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a Joint Motion for Vacatur and Remand vacating the July 2012 decision and remanding the issue back to the Board for additional development consistent with the instructions of the Joint Motion.  In September 2013 the Board issued a remand for additional development as specified in the Joint Motion.  Following development, which the Board will address in more detail in the remand below, the case was returned to the Board for additional appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand by the Board or the Court confers on a claimant a right to full compliance with the Board's directives.  The Board errs as a matter of law when it fails to ensure compliance with its own remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its September 2013 remand, the Board explicitly stated that the RO should contact the appropriate VA medical facilities and attempt to obtain any medical treatment records pertaining to the Veteran that were not yet associated with his claims file for treatment of his asserted PTSD.  See 38 U.S.C.A. § 5103A(b),(c) (West 2014); 38 C.F.R. § 3.159(b)(2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could me determinative of the claim).  After a careful review of the development conducted, there is no indication that any attempt was made by the RO to obtain and associate any VA medical records following the Board's order.  Accordingly, on remand, the AOJ should make an attempt to obtain all outstanding VA treatment record for the Veteran that pertain to treatment of PTSD.  

Additionally, in the September 2013 remand, the Board ordered that the RO contact the Defense Personnel Records Information System (DPRIS) for any outstanding records pertaining to the Veteran in its possession.  It also stated that the DPRIS should be requested to verify whether records contained in an internal VA "Service Department Records Envelope" upon which was written "DPRIS: All Records" were the only records of the Veteran in its possession.  Following a thorough review of the record, the Board cannot state with any certainty that such a request was made (the record includes documented requests to other agencies, but not to the DPRIS).  Indeed, additional records have been associated with the file, in fact, there is now two internal VA envelopes which indicate that they contain "all records" from the DPRIS, however, there is no documentation that any official request was made to the DPRIS, nor is there any verification from the DPRIS that either envelope contains all of the records in its possession.  Thus, on appeal, the AOJ should make a documented attempt to obtain all records from DPRIS and obtain certification that the records obtained constitute the entire records pertaining to the Veteran.

Finally, the Board remanded the case for additional development concerning the Veteran's immunization records.  Specifically, the Board noted that prior requests to the Headquarters-Air Reserve Personnel Center (HARPC) had not fully complied with the duty to assist as responses received from the HARPC referred only to an award verification request, and not to a request for service personnel and medical records, to include copies of his immunization charts.  Thus, on remand, the Board ordered the RO to contact the HARPC and specifically request any outstanding military personnel records, service treatment records, and specifically, any immunization charts.  A negative response from HARPC was required if such records were not available.

In April 2015, the RO issued a records request to the HARPC which requested "[a]ny and all personnel records" and "[a]ny and all service treatment records-immunization charts, specifically."  A negative response was requested if no information concerning the Veteran was found.  A response from the HARPC was obtained which only provided a list of medals and ribbons to which the Veteran is authorized.  That response did not include any mention of any medical treatment records or immunization charts.  Accordingly, the Board finds that this development is not fully in compliance with the duty to assist, as this response continues to only address a portion of the requested records and there is no indication that the HARPC has issued a negative response as to any medical or immunization records which the Board ordered be requested.  Thus, on remand, the AOJ should issue a new request to the HARPC which explicitly addresses the possible medical and immunization records held thereby.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not yet associated with his claims file for treatment of his asserted PTSD.  All records obtained must be associated with his claims file.  All attempts should be documented, to include any negative response indicating that records are not available.  If no records can be obtained, the Veteran and his representative should be informed accordingly.   

2. Contact the DPRIS and request that all records pertaining to the Veteran in its possession.  The request should be documented in the Veteran's claims file.  The DPRIS should be requested to verify that either all of the documents contained in the VA "Service Department Records Envelopes" which stated "DPRIS: All Records" are, in fact, the only records of the Veteran in its possession.  In the alternative, the DPRIS should be requested to re-submit all records for the Veteran with a certification that the records being submitted constitute the Veteran's full record.  If no records are available, a copy of the negative reply must be associated with the claims file and the Veteran and his representative informed accordingly.  

3. Contact the HARPC and request that all copies of the Veteran's medical treatment records and immunization charts in its possession be provided.  The request should be limited to medical records and immunization charts and should not include service personnel records.  If no such records are available, a negative response from the HARPC must be associated with the claims file and the Veteran and his representative informed accordingly.   

4. Thereafter the AOJ must review the claims file to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to any readjudication of the claim

5. The AOJ should then readjudicate the matter on appeal.  If any benefit sought remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and afforded an appropriate amount of time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




